Exhibit AIRTRAN HOLDINGS, INC., as ISSUER and BANK OF UTAH, not in its individual capacity but in a trust capacity as the INITIAL HOLDER WARRANT AGREEMENT Dated as of October 31, 2008 Warrants to Purchase Shares of Common Stock Par Value $.001 Per Share TABLE OF CONTENTS Page TABLE OF CONTENTSi EXHIBITS AND SCHEDULESiii WARRANT AGREEMENT1 PREAMBLE1 ARTICLE I ISSUANCE, FORM, EXECUTION, DELIVERY ANDREGISTRATION OF WARRANT CERTIFICATES1 SECTION 1.1.Issuance of Warrants1 SECTION 1.2.Form of Warrant Certificates2 SECTION 1.3.Execution of Warrant Certificates2 SECTION 1.4.Delivery2 SECTION 1.5.Registrar and Warrant Register2 SECTION 1.6.Direct Registration of Warrants3 SECTION 1.7.Registration of Transfers and Exchanges3 SECTION 1.8.Lost, Stolen, Destroyed, Defaced or Mutilated Warrant Certificates6 SECTION 1.9.Offices for Exercise, etc6 ARTICLE II DURATION, EXERCISE OF WARRANTS AND EXERCISE PRICE6 SECTION 2.1.Duration of Warrants6 SECTION 2.2.Exercise, Exercise Price, Settlement and Delivery7 SECTION 2.3.Cancellation of Warrant Certificates9 ARTICLE III OTHER PROVISIONS RELATING TORIGHTS OF HOLDERS OF WARRANTS9 SECTION 3.1.Enforcement of Rights9 ARTICLE IV CERTAIN COVENANTS OF THE COMPANY9 SECTION 4.1.Payment of Taxes9 SECTION 4.2.Notice of Expiration Date10 SECTION 4.3.Reservation of Common Stock10 SECTION 4.4.Warrant Shares to be Duly Authorized and Issued, Fully Paid and Nonassessable10 SECTION 4.5.Reports10 SECTION 4.6.Private Placement Numbers11 SECTION 4.7.Right of Action11 SECTION 4.8.Registration Rights11 SECTION 4.9.Listing/Inclusion for Quotation11 SECTION 4.10.Survival12 ii ARTICLE V ADJUSTMENTS12 SECTION 5.1.Adjustment of Exercise Price and Number of Warrant Shares Issuable12 SECTION 5.2.Fractional Interest18 SECTION 5.3.When Adjustment Not Required18 SECTION 5.4.Treasury Stock18 SECTION 5.5.Notices to Holders19 ARTICLE VI MISCELLANEOUS19 SECTION 6.1.Defined Terms19 SECTION 6.2.Amendment22 SECTION 6.3.Address for Notices to the Company and for Transmission of Documents23 SECTION 6.4.Notices to Holders23 SECTION 6.5.Applicable Law23 SECTION 6.6.Obtaining of Governmental Approvals23 SECTION 6.7.Persons Having Rights Under Agreement24 SECTION 6.8.Headings24 SECTION 6.9.Counterparts24 SECTION 6.10.Inspection of Warrant Agreement24 SECTION 6.11.Successors24 EXHIBITS AND SCHEDULES Page EXHIBIT
